363 S.W.3d 383 (2012)
MEDICINE SHOPPE INTERNATIONAL, INC., Respondent,
v.
SEM ENTERPRISES, INC., and Stanley E. Morris, Appellants.
No. ED 96313.
Missouri Court of Appeals, Eastern District, Division One.
February 21, 2012.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 10, 2012.
Mayer S. Klein, Rachel M. Shenker, Clayton, MO, for Appellant.
Stephen J. O'Brien, Sarah E.S. Carlson, Luke G. Maher, St. Louis, MO, for Respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.


*384 ORDER

PER CURIAM.
SEM Enterprises, Inc. ("SEM") and its president, Stanley E. Morris ("Morris") (collectively referred to as "Appellants") appeal from the trial court's judgment in favor of Medicine Shoppe International, Inc. ("Medicine Shoppe") following a bench trial. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).